Citation Nr: 1521595	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-19 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased scheduler evaluation for diabetes mellitus, currently evaluated as 20 percent disabling.  

2.  Entitlement to an extrascheduler evaluation for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son-in-law



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran, his spouse, and his son-in-law testified at a Central Office hearing in June 2014.  A transcript of the hearing is associated with the Virtual VA file.  

The issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetic retinopathy, entitlement to service connection for diabetic neuropathy, and entitlement to an increased evaluation for posttraumatic stress disorder were raised at the June 2014 hearing testimony and in a July 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an extrascheduler evaluation for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's diabetes does not require a regulation of activities.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

With respect to the issue decided herein, the requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in October 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations, including most recently in October 2012.  January 2008 and March 2009 VA examiners noted that the Veteran has received Social Security disability benefits since 1997 in connection with a back condition, for which the appellant is not service connected.  The examiners also noted that diabetes was diagnosed in 2005.  As this evidence indicates that the Veteran's Social Security disability benefits are related to a disorder that is not service connected and which pre-dated the onset of diabetes, the Board finds that the Social Security records are not relevant to the issue on appeal and need not be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (explaining that only relevant Social Security records need to be obtained and defining relevant records as those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).  In sum, there is no evidence that additional records relevant to the issue decided herein have yet to be requested or that additional examinations are in order.  

Analysis

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to service connection has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the evidence preponderates against finding that staged ratings are warranted.  

The Veteran's diabetes is evaluated under Diagnostic Code 7913.  38 C.F.R. § 4.119.  Pursuant to Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  Id.  A 40 percent rating is warranted when diabetes requires insulin, restricted diet, and regulation of activities.  Id.  

Note 1 to Diagnostic Code 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.  

Because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).  In addition, a 40 percent rating under Diagnostic Code 7913 requires medical evidence that occupational and recreational activities have been restricted by diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2007).

The evidence shows that the Veteran is not entitled to a scheduler evaluation for diabetes mellitus in excess of 20 percent.  Although the Veteran's diabetes requires insulin and restricted diet, it does not require regulation of activities.  Indeed, as noted by the October 2012 VA examiner and as documented in August 2013 treatment records, "(the Veteran) has no activity restrictions based on his insulin use - in fact, the more he moves the better."  The Veteran and his spouse acknowledged at the June 2014 hearing that his doctor has not prescribed any regulation of activities.  See Hearing Transcript at 6, 28.  Rather, the Veteran asserts that he is entitled to an increased evaluation due to symptoms associated with diabetic neuropathy and diabetic retinopathy.  Such arguments go to disorders that are not currently service connected and to issues which are not ripe for appellate review.  See INTRODUCTION. 

Although the Veteran asserted in his July 2013 substantive appeal that his diabetes results in regulation of activities, the identified changes in activity - namely eating different foods, not doing chores by himself because if his blood sugar drops fast, he goes "down," and generally spending very little time alone because he gets very nervous and that seems to affect his blood sugar - are not the type of regulated activities contemplated by the regulation.  First, eating different foods is encompassed by the requirement of restricted diet and has been met.  The symptom of not wanting to be alone out of fear of blood sugar dropping, which was discussed at the June 2014 hearing, and seems to be related to the Veteran's posttraumatic stress disorder as well as diabetes, is addressed in the Remand.  Again, there is no evidence that a physician has recommended that the Veteran restrict activities such as doing chores because of his diabetes.  To the contrary, they have encouraged him to stay active.  As there is no medical evidence that activities are restricted by diabetes, a scheduler evaluation in excess of 20 percent is not warranted.  Camacho, 21 Vet. App. at 363-65.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Entitlement to an extrascheduler evaluation is addressed in the Remand.  As mentioned above, January 2008 and March 2009 VA examiners noted that the Veteran retired in 1997 due to nonservice connected back problems.  Additionally, the January 2008 examiner stated that the Veteran's diabetes would not affect his employability and the October 2012 VA examiner noted that his diabetes did not impact his ability to work.  As neither the Veteran nor the evidence indicate that his diabetes (as opposed to his nonservice-connected back problems) caused his unemployability, the issue of entitlement to a total disability evaluation based on individual unemployability has not been raised in connection with this increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 


ORDER

Entitlement to a scheduler evaluation in excess of 20 percent for diabetes mellitus is denied.  


REMAND

As noted above, in the July 2013 substantive appeal and June 2014 hearing, the Veteran asserted that between his PTSD, which is service-connected, and the fluctuations in his blood sugar, he gets very nervous when he is by himself, and that his nervousness seems to further affect his blood sugar.  In turn, he argues that this results in his wife and children trying to make sure that he does not have to be by himself.  In light of this evidence, and the recent decision by United States Court of Appeals for the Federal Circuit holding that 38 C.F.R. § 3.321(b)(1) entitles a veteran to consideration for referral for extra-scheduler evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations, and the related issues referred in the introduction, remand is warranted to allow the AOJ to consider, in the first instance whether referral for extra-scheduler evaluation is warranted.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Accordingly, the case is REMANDED for the following action:

The RO must adjudicate all of the issues referred in the introduction above.  In light of any evidence received in connection with those issues and after completing any indicated development, readjudicate whether referral for extra-scheduler evaluation is warranted, to include based upon the combined effect of multiple service-connected disabilities in light of Federal Circuit's decision in Johnson.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


